ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
It is called to our attention in the motion for rehearing that the locus of the offense is not shown in the statement of facts.
The local option liquor law is a special law and not effective except in counties wherein it has been adopted by a vote of the people. We think such a law prohibiting the sale of liquor is in effect in Leon County. The difficulty in which the state finds itself herein is that nowhere in the statement of facts is it shown that the complained of sale upon the part of the appellant took place in Leon County. This was necessary to be shown before an offense can be established in such county.
For a failure to thus show, the motion for rehearing is granted, the judgment of conviction is set aside, and the cause now reversed and remanded.